internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-108867-02 date date legend x a b_trust trustee d1 d2 d3 d4 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief under sec_1362 of the internal_revenue_code plr-108867-02 the information submitted states that effective d1 x elected to be an s_corporation a and b shareholders of x created trust on d2 on d2 and d3 a and b transferred shares of x stock to trust since trust’s creation trust has filed all of its returns as an electing_small_business_trust esbt a as president of x represents that trust meets the requirements of an esbt under sec_1361 but failed to make an esbt election required by sec_1361 a b and trustee of trust were unaware that trustee was required to file an election under sec_1361 in order for trust to be an esbt in d4 a tax advisor informed a b and trustee that x’s s election terminated on d2 as a result of the transfer of x stock to trust because trust was not an eligible shareholder a represents that the circumstances resulting in the termination of x’s election to be an s_corporation were inadvertent a also represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since d2 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an electing_small_business_trust may be a shareholder in an s_corporation sec_1361 provides that the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 plr-108867-02 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides that the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing qualified_subchapter_s_trust elections generally within the 16-day-and-2 month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under a shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation effective d1 terminated on d2 because trust failed to file an esbt election and was therefore an ineligible shareholder we also hold that the termination of x’ s s_corporation_election was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation effective d2 and thereafter provided that x’s election to be an s_corporation was not invalid and provided that the election was not otherwise terminated under sec_1362 trust will be treated as an electing_small_business_trust under sec_1361 beginning on d2 x’s shareholders must include their pro_rata share of plr-108867-02 the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to shareholders as provided in sec_1368 additionally this ruling is conditioned upon trust filing within days following the date of this letter an esbt election pursuant to the procedures set forth in sec_1_1361-1 with an effective date of d2 with the appropriate service_center a copy of this letter should be attached to the esbt election if x trust or any of x’s other shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion regarding whether x is otherwise eligible to be an s_corporation or whether trust is a valid esbt this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
